Citation Nr: 1041261	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1981 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of December 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2009, the Veteran failed to appear for a scheduled hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn. 38 
C.F.R. § 20.704(d).

In September 2009, Board reopened the claim of service connection 
for posttraumatic stress disorder and remanded the case for 
additional development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran did not serve in combat and the diagnosis of 
posttraumatic stress disorder is unrelated to the threat of 
sexual assault in service.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005, in March 2006, and in February 2010.  
The notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

In accordance with 38 C.F.R. § 3.304, as the claim of service 
connection for posttraumatic stress disorder  was based on a 
personal assault, the Veteran was notified that she could support 
her claim from sources other than the service records such as 
records from law enforcement authorities, hospital records, 
records of  physicians, and lay statements.  The Veteran was 
notified that VA would obtain service treatment records, VA 
records, and records from other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with her authorization 
VA would obtain any non-Federal records on her behalf.  The 
notice included the provisions for the effective date of a claim 
and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.). 








Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, records from private medical caregivers, statements and 
documents from the Veteran, a statement by her ex-husband, and 
afforded the Veteran a VA examination in February 2010.  

The Board remanded the case to afford the Veteran a VA 
examination and to have the RO request in-patient service 
hospital records.  In February 2010, the National Personnel 
Records Center responded that the records were unavailable.  The 
Veteran was notified of the unsuccessful effort in February 2010 
in accordance with 38 C.F.R. § 3.159(e).  A VA examination was 
afforded to the Veteran in February 2010 and the examiner has 
issued a report.  In the report, the examiner sufficiently 
identified the nature and extent of the mental health conditions 
suffered by the Veteran and whether the conditions are related to 
her service.  After review of the report, the Board finds the VA 
examination report in compliance with 38 C.F.R. § 3.159(c) (4), 
that is, sufficient competent medical evidence to make a fully 
informed decision on the claim.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To support a claim for service connection for posttraumatic 
stress disorder, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).


Under the recent amendment to 38 C.F.R. § 3.304(f), which applies 
to any case received by or pending with VA as of July 13, 2010, 
where the claimed noncombat in-service stressor is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to that 
stressor, in the absence of clear and convincing evidence to the 
contrary and where the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  

"Fear of hostile military or terrorist activities" means that a 
Veteran experienced, witnessed, or was confronted with an event 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror. 

If the claimed stressor is not combat related or related to fear 
of hostile military or terrorist activity, the occurrence of the 
stressor must be corroborated by credible supporting evidence.  
Such evidence need not be found in the service records.  
Pentecost v. Principi, 16 Vet. App. 124, 127 (2002).  However, 
the noncombat Veteran's testimony alone is insufficient proof of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Similarly, credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau, 9 Vet. App. at 395-96.  








If a claim of posttraumatic stress disorder is based on an in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, 17, Developing Claims for Service 
Connection for PTSD Based on Personal Trauma; Patton v. West, 12 
Vet. App. 272, 280 (1999)

Facts 

The service treatment records show that from October 1981 to May 
1985 the Veteran was treated for various medical conditions.  The 
service records, including her entrance examination in June 1981, 
contain no complaint, finding, history, or treatment of an 
assault or diagnosis of a psychiatric abnormality.  

In January 1983, there is a notation that the Veteran was 
referred to the base mental health clinic and a subsequent 
notation that the case was closed in March 1983.  No further 
details such as the diagnosis or symptoms appear in the service 
treatment records.

In December 1983, the Veteran complained of stomach pains which 
she attributed to stress.

In September 1984, the Veteran requested to see a doctor in the 
mental health clinic doctor but subsequently left before a 
physician could evaluate her. 

In the separation examination in May 1985, the Veteran stated she 
had frequent trouble sleeping, depression, and excessive worry.  
She did not have any memory loss or loss of consciousness.   She 
disclosed that she was treated at Fort Huachuca mental health 
clinic to relieve her anxiety over her newborn son's health 
problems as well as a lack of cooperation by her husband.  In 
October 1984, she stated she sought treatment at Fort Sam Houston 
to get through the stress of a divorce.  The psychiatric 
evaluation at separation was normal.

That same year, after service, in her original application for VA 
disability compensation for various medical conditions, the 
Veteran did not refer to any assault in service or psychiatric 
condition.

The first treatment records for any mental health conditions 
began in January 1996.  Generally, the records reveal that the 
Veteran was taken from her mother when she was 6 months old and 
put up for adoption.  She lived with five different foster 
families until she was adopted by her parents.  She described her 
time with the foster homes as one of abuse and neglect.  She 
described her adoptive parents as alcoholic, distant, and 
authoritative.  She has also described physical, verbal, and 
emotional abuse.  At the age of 13, she was statutorily raped by 
a 21 year old man.  At 14, she left home and at some point, was 
gang raped.  When the Veteran was 15, she was again raped at 
gunpoint.  

She filed her initial claim for service connection for 
posttraumatic stress disorder in October 1998.  She identified 
treatment at the Vet Center beginning in January 1996 where she 
complained of increased anxiety, depression, and sleep 
deprivation.  She attributed the problems to sexual harassment in 
service that lead to feelings of decreased self worth and 
relationship problems.  

She reported that male servicemen made remarks and did not allow 
her to do her work because of her gender and small stature.  This 
resulted in isolation and peer retaliation.  

The Veteran underwent a VA examination in December 2001.  She 
stated that even though she was 20 years old, she looked as 
though she was 16 years old.  Her service peers saw her as frail 
and took over her activities.  She confronted the unofficial 
leader of the group which led to her being ostracized.  She 
turned into a workaholic which the other unit members also did 
not like.  The same man she confronted began to make threatening 
remarks and she carried a weapon given to her by her then 
husband.  They married and divorced while she was in service.  
The weapon was discovered and this lead to disciplinary action 
initiated against the man who threatened her.  This created a 
poor work environment for her; others lost respect for her, and 
made jokes about her baby son, who had health problems.

At that time, the Veteran described her main problem as weird 
dreams which disturbed her sleep.  She was uncomfortable around 
men she did not know and she had difficulty forming 
relationships.  In prior treatment, the Veteran was diagnosed 
with posttraumatic stress disorder with major depressive 
disorder.  The diagnosis was posttraumatic stress disorder, but 
the examiner questioned the severity of the military stressor 
since she was never attacked.  The Veteran did state she was in 
fear for her life and therefore, this stressor met the technical 
criteria for a posttraumatic stress disorder diagnosis.  

VA records show that in March and in April 2005 the diagnoses 
included chronic posttraumatic stress disorder, childhood and 
military sexual trauma.  History included numerous threats of 
sexual assault and deadly intent by a male soldier during service 
in 1983 and 1984 at Ft. Huachuca, Arizona.  Her superiors 
discovered she carried an awl given to her by her husband to 
protect herself from the other soldier and told her she was in 
the wrong because nothing had happened yet.  During this time, 
the Veteran's first husband also abused her.  

In a statement, dated in July 2005, the Veteran reported that 
during service a fellow soldier had threatened to rape her and 
she had packed an awl in her gear to protect herself, which was 
later discovered by her superiors.  The Veteran submitted copies 
of photographs with troops in formation, identifying by name the 
individual who had threatened her.  She also submitted reports 
from her superior officers describing her as an outstanding 
soldier and performer, extremely perceptive, and self motivated. 

In a statement in May 2006, the Veteran's former husband stated 
that in 1983 the Veteran had come home from work and told him 
that some guy in her unit was talking about raping her and he 
gave her an ice pick and told her to use it if the person tried 
anything.

In October 2007, VA records indicate her healthcare providers at 
VA were treating her for depression and not posttraumatic stress 
disorder.  

The Veteran was afforded a VA examination in February 2010.  The 
examiner reviewed the claims file.  The Veteran described her 
childhood traumas and her military career including an 
emotionally and physically abusive husband and the fellow soldier 
who threatened her with rape.  The Veteran told the examiner that 
as a result of the threats, the other soldier was reassigned 
overseas. 

The diagnosis was posttraumatic stress disorder, but her active 
service, including the threat of rape, was not the stressor 
inducing the posttraumatic stress disorder.  The primary stressor 
was the multiple rapes that occurred in the Veteran's teenage 
years before service.  The VA examiner concluded that it was 
likely the in- service events contributed only minimally to her 
posttraumatic stress disorder.  







Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disabilities are the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board).)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).


Analysis

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Although the Veteran described pre-service stressors, including 
rape, posttraumatic stress disorder or any other psychiatric 
disorder was not diagnosed prior to her entry into active duty 
service.  As there is no clear and unmistakable evidence of a 
pre-existing psychiatric disorder, the presumption of soundness 
is not rebutted and the Board will consider the Veteran's claim 
as one for service connection, rather than one based on 
aggravation of a pre-existing condition.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown during 
service and service connection under 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.303(a) is not established.

The service records do not show and the Veteran does not allege 
combat service or fear of hostile military or terrorist activity 
as an in-service stressor.  Therefore, the alleged in-service 
stressors must be corroborated by credible supporting evidence.  
38 C.F.R. § 3.304(f).

On the question of evidence of the in-service noncombat 
stressors, as noted above, a diagnosis of post-traumatic stress 
disorder under 38 C.F.R. § 3.304(f) is predicated on credible 
supporting evidence that the alleged in-service stressors 
occurred.  The Veteran has submitted evidence regarding a fellow 
service man who threatened her with rape.  She has identified the 
man by name and also described how she carried a weapon to 
protect herself.  



The Veteran's ex-husband has corroborated her account of the 
events.  Therefore, for purposes of this appeal only, the Board 
assumes there is credible supporting evidence that the threatened 
rape incident occurred as documented.  

Moreover, there is some suggestion that the Veteran suffers from 
a psychiatric condition other than posttraumatic stress disorder, 
such as depression or an anxiety disorder and she clearly has a 
mental health disability.  Normally, the symptoms for which the 
Veteran is seeking service connection may be associated with 
another psychiatric diagnosis with a possible association with 
service, the claim cannot be limited to consideration of a single 
psychiatric diagnosis. See Clemons v. Shinseki, 23 Vet. App. 1, 
5-9 (2009) (a claim should be construed on the reasonable 
expectations of the claimant and the evidence developed in 
processing the claim.  The weight of the medical evidence, 
however, including the VA examination in February 2010, supports 
a diagnosis of posttraumatic stress disorder.  The Board 
therefore finds that the current condition in the Veteran is 
posttraumatic stress disorder as opposed to another psychiatric 
condition.  

The next question is whether this incident caused the Veteran's 
current posttraumatic stress disorder 

Where there the determination involves a question of causation, 
under certain circumstances, a lay person is competent to offer 
an opinion on a simple medical condition.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency is a 
question of fact, which is to be addressed by the Board.  
Jandreau at 1377. 










In this case, the cause of posttraumatic stress cannot be 
determined by one's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience);  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of posttraumatic stress 
disorder.  To the extent the Veteran's statements are offered as 
proof of an association between the threatened rape incident and 
her current posttraumatic stress disorder, the Veteran is not 
competent to offer an opinion on medical causation.  

The evidence against the claim consist of the opinion of the VA 
examiner in February 2010, who found that the Veteran had 
posttraumatic stress disorder, but the primary stressor was the 
Veteran's pre-service sexual traumas as not the threat of rape in 
service.  














For the above reasons, the preponderance of the evidence is 
against the claim of service connection for posttraumatic stress 
disorder related to a threat of sexual assault in service, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


